DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
The drawings (Figs. 1-5) have a line quality that is too light to be reproduced.  The weight of all lines and letters must be heavy enough to permit adequate reproduction.  Please review 37 CFR 1.84(I) standards for drawings.  
In addition, the drawing must show every feature of the invention specified in the claims for a proper understanding of the invention.  Please review 37 CFR 1.83 (a).  Specifically, Figs 1, 3, and 5 include numerical elements described in the specification such as sidewalls 3 and 9; second chamber 2; and first chamber 1, as examples.  However, these numerical elements are not clearly illustrated as drawings in Figs. 1, 3, and 5.  For example, Fig. 1 includes numerical elements such as side walls 3 and 9 but does not adequately draw “side walls” or their connection to the first chamber, the second chamber and/or to the ceiling, as an example. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 2, please delete the term “it” and replace the term “it” with the term “the device”.  The terminology of claim 1 should be full, clear, concise and exact, and understood that applicant is referring back to “a device” in line 1, of  claim 1 (please see 37 CFR 1.71(a)).
In claim 1, line 2, please delete the term “wherein” and replace the term with a transitional phrase such as “comprising” or “consisting of”.  Applicant has substituted a transitional phrase in claim 1 with the term “wherein” resulting in a question as to the limiting effect of the language in the claim.  Please see MPEP 2111.04.  The term “wherein” may also be replaced with a transitional phrase in claims 2-4. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 1, the phrase "intended to be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 2, dependent from claim 1, recites the limitation "a valve".  The term “a valve” is disclosed in claim 1 and it is not clear if the applicant is claiming the same valve disclosed in claim 1 or a different valve.  Since the valve disclosed in claim 2 is associated with the second chamber it appears the claim 2 valve is different than the claim 1 valve.  Consequently, to overcome this rejection please delete the term “a valve” and insert the term “a second valve”.
Claim 3, dependent from claim 1, recites the limitation “the areas which are in contact with a body surface” but this limitation has not been previously introduced in claim 1.  One way to overcome this rejection is to delete the term “the areas which are in contact with a body surface” and insert the term “areas configured to be in contact with a body surface”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Section 33(a) of the America Invents Act reads as follows:  

Claim 3 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 3 recites the limitation “sealing lips on the areas which are in contact with a body surface” - which is directed to a human organism.  Applicant can amend the limitation to read “sealing lips on areas configured to be in contact with a body surface”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akiyama (3,896,810).
Regarding claim 1, Akiyama discloses a device for the initial treatment of wounds (an aspirator for the treatment of cystic tumors; title; col. 1, lines 31-36), 
wherein it has two chambers (vacuum chamber 16 and air chamber 17; col. 2, lines 64-68) each open on one side (Figs. 1 and 3), 
wherein the first chamber (vacuum chamber 16; col. 2, lines 64-68) is designed as a vacuum chamber having a valve (cock 27; col. 3, lines 48-52; Fig. 1) for sucking off air and peripherally surrounds the substantially centrally arranged second chamber (air chamber 17; col. 2, lines 64-68)  which is intended to be placed over the wound (col. 2, lines 68- col. 3, line 11 states “It is to be noted, however, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama (3,896,810), in view of Hirsch (US 5345935 A) cited in applicant’s IDS.
Regarding claim 2, dependent claim 1, wherein an opening provided with a valve for sucking off air or body fluids is provided on the second chamber, Akiyama discloses a negative pressure source attached to the second chamber through an opening in a drainage tube 31 that is connected to a second source of negative pressure 32 (col. 3, lines 63-68; Figs. 1 and 3).  However, Akiyama does not specifically describe the second source of negative pressure or a valve for sucking off air or body fluids.

 In addition, Hirsch discloses embodiments of non-invasive medical probes that use a source of negative pressure in the form of a bellow (manually operated bellows 24; col. 5, lines 59-68; Fig. 6). Hirsch also states “More complex suction pumps, for example including selectively operable non-return valve means, may be used with the suction members of the invention instead of the bellows of FIGS. 4 and 5, but the bellows 24 has been found to be sufficiently powerful to operate the suction member 10 and is, in addition, light, reliable, easily sterilized and cheap to manufacture” (col. 6, lines 10-23).
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have an opening provided with a valve for sucking off air or body fluids provided on the second chamber for the purpose of regulating the amount of negative pressure applied to the wound to suck off air and body fluids as taught by Akiyama (col. 3, lines 48-61) or by Hirsch (col. 6, lines 10-23).

However, Hirsch discloses embodiments of non-invasive medical probes that use a source of negative pressure that include chambers having sealing lips (lips 50, 51; col. 4, lines 29-37; Fig. 2) on the areas which are in contact with a body surface.   Hirsch teaches “ The invention also provides a suction cup formed of resilient material to be secured by suction to a patient's skin, comprising a peripheral wall, a center portion enclosed by the peripheral wall to define a channel there between, and means for connecting the channel of the cup to a source of suction, the lower face of the center portion being disposed in a plane behind the edge of the peripheral wall, wherein the peripheral wall and the center portion each have a respective lip projecting inwardly of the channel to provide the channel with an undercut configuration in cross-section into which the skin is drawn by the suction created within the channel, the oppositely directed lips acting to entrap the drawn in skin surface thereby enhancing the security of attachment of the suction cup” (col. 3, lines 23-38).
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to place sealing lips on a device for treating wounds to entrap the drawn in skin surface and thereby enhancing the security of the attachment of the device as taught by Hirsch (col. 3, lines 23-38).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Akiyama (3,896,810), in view of Locke (US 2013/0030394 A1).
Regarding claim 4, dependent on claim 1, Akiyama is silent regarding the claim limitation wherein a vacuum gauge is provided at the first chamber.
However, Locke discloses systems and methods for treating a tissue site with reduced pressure comprising pressure-detection sensors (gauge).  Paragraph [0037] states “In one example, pressure-detection sensors (not shown) located in the instrumentation unit 150 may be disposed at or near the 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a gauge (pressure sensor) provided at the first chamber to monitor the negative pressure at the wound site as taught by Locke (paragraph [0037]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924.  The examiner can normally be reached on Ad hoc work from home.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY J FEULNER/               Examiner, Art Unit 3781                                                                                                                                                                                         
/NICHOLAS J WEISS/               Supervisory Patent Examiner, Art Unit 3781